Citation Nr: 1215201	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 20, 2006, for a grant of service connection for sensory urgency of the bladder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty between October 1984 and July 1998.                       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which granted service connection for sensory urgency of the bladder and assigned a 40 percent disability rating effective January 20, 2006.  The Veteran subsequently appealed the decision claiming that an earlier effective date was warranted.  

In July 2009, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In October 2009, the Board remanded this matter for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an original claim for service connection for a urinary disorder in December 1998.  The RO denied the Veteran's claim in an unappealed March 1999 rating decision.  

The Veteran filed a claim to reopen his service connection claim for a urinary disorder in January 2006.  In the July 2006 rating decision on appeal, the RO granted service connection for sensory urgency of the bladder.  A 40 percent rating effective the date of the claim to reopen was assigned.  The Veteran appealed the assigned effective date, arguing that the award should be effective the date of his original claim in December 1998.  

As noted in the Board's October 2009 remand, the Veteran and his representative raised (in the July 2009 Travel Board hearing) a claim for clear and unmistakable error (CUE) regarding the March 1999 RO decision which originally denied entitlement to service connection for a urinary disorder.  As that claim for CUE had not been adjudicated by the RO, the Board found remand warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The record indicates that the RO adjudicated the claim for CUE in April 2011.  The notification letter and the narrative section of the rating decision indicate that the RO found no CUE in the March 1999 rating decision.  Moreover, in the July 2011 Supplemental Statement of the Case (SSOC) of record, it is indicated that RO once again found January 20, 2006 the appropriate effective date for the grant of service connection here.  

However, as noted by the representative in March 2012, the codesheet accompanying the April 2011 rating decision indicates that a December 3, 1998 effective date has been assigned for the grant of service connection for a urinary disorder (and for a 40 percent evaluation).  The record is in conflict therefore as to which effective date the RO finds appropriate here.    

Accordingly, the case is REMANDED for the following action:

1.  Issue a new rating decision addressing the Veteran's claim for an earlier effective date for the grant of service connection for a urinary disorder.  That rating decision must clarify the appropriate effective date for the grant of service connection.   

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


